Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2005

Benn v. First Judicial Dist
Precedential or Non-Precedential: Precedential

Docket No. 01-3769




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Benn v. First Judicial Dist" (2005). 2005 Decisions. Paper 295.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/295


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                Nos. 01-3769, 01-4012


                                   DONALD BENN,
                                             Appellant
                                        v.

               FIRST JUDICIAL DISTRICT OF PENNSYLVANIA;
                         CITY OF PHILADELPHIA;
             BOARD OF PENSIONS AND RETIREMENT MUNICIPAL
               PENSION FUND OF THE CITY OF PHILADELPHIA


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 98-cv-05730)
                    District Judge: Honorable Eduardo C. Robreno


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 16, 2005

              Before: SLOVITER, BARRY and SMITH, Circuit Judges

                                (Filed October 12, 2005)


                           ORDER AMENDING OPINION

            IT IS ORDERED that the slip opinion in the above case, filed October 12,
2005, be amended as follows:

             To insert the word “Judicial” before District on the following lines:

             Page 10, line 23

             Page 11, line 11

             Page 11, line 14
                         By the Court,


                           /s/ Dolores K. Sloviter
                               Circuit Judge


Dated: 17 October 2005




                           2